GIERKE, Judge
(dissenting):
I am persuaded by the majority’s reasoning that we ought to consider the petition on its merits, notwithstanding petitioner’s failure to raise the issue during the ordinary course of appellate review. I part company with the majority, however, on the question whether petitioner is entitled to relief.
Article 59(a), Uniform Code of Military Justice, 10 USC § 859(a), provides that “[a] finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.” In this ease petitioner’s crimes carried a mandatory penalty of life imprisonment. Art. 118(4), UCMJ, 10 USC § 918(4); para. 43e(l), Part IV, Manual for Courts-Martial, United States, 1984. He had no right to any lesser term of confinement. Regardless of instructional errors, no court-martial could have lawfully sentenced petitioner to a lesser term. If we order a sentence rehearing, the court-martial may not lawfully sentence petitioner to less than life imprisonment. United States v. Schroeder, 27 MJ 87, 90 (CMA 1988), cert. denied, 489 U.S. 1012, 109 S.Ct. 1121, 103 L.Ed.2d 184 (1989).
The majority appears to rely on the possibility that the court-martial might not have imposed a dishonorable discharge or total forfeitures. In my view, the chances of that occurring are infinitesimal. Petitioner and two other Marines conspired to rob a fellow Marine. Their first attempt was unsuccessful. Later in the evening they encountered the same victim. They repeatedly stabbed and beat the victim and then robbed him of “a substantial amount of cash.” When the victim was found, “[h]e had abrasions around his right eye, nose and temple, and nonfatal stab wounds to his chest and below his left ear.” He died of a stab wound in the back. 16 MJ 941, 942 (NMCMR 1983). It takes an imagination much more creative than mine to envision a court-martial, confronted with the above facts, that would sentence an accused to life imprisonment for attempted robbery, conspiracy to commit robbery, and felony-murder, but would not impose a punitive discharge or total forfeitures.
In my view petitioner has not demonstrated anything close to a possibility of prejudice. Accordingly, I dissent.